 
 
 
WMS INDUSTRIES INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN


(As Amended and Restated Effective January 1, 2005)








--------------------------------------------------------------------------------


ARTICLE I  
 
INTRODUCTION
 
1.1.  Name and Purpose. WMS Industries Inc. (the “Company”) established the WMS
Industries Inc. Nonqualified Deferred Compensation Plan (the “Plan”), effective
December 1, 2003, for the benefit of Eligible Employees. The Plan was amended
and restated in its entirety effective as of December 9, 2004, to incorporate
applicable provisions of the American Jobs Creation Act of 2004 and to clarify
other administrative provisions. The Plan is hereby further amended and restated
effective January 1, 2005, as set forth herein, to reflect the requirements of
Code Section 409A and to make certain changes in the design of the Plan.
 
The purpose of the Plan is to provide Eligible Employees with the opportunity to
defer compensation on a pre-tax basis and to receive Company Matching Credits.
The Plan is intended to be a deferred compensation plan for a select group of
management and highly compensated employees, as described in Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. The Company intends that the Plan (and any
grantor trust described in Article VI) shall be treated as unfunded for tax
purposes and for purposes of Title I of ERISA. An Employer’s obligations
hereunder, if any, to a Participant (or to a Participant’s Beneficiary) shall be
unsecured and shall be a mere promise by the Company to make payments hereunder
in the future. A Participant (or the Participant’s Beneficiary) shall be treated
as a general, unsecured creditor of the Company. The Plan is not intended to be
qualified under Section 401(a) of the Code.
 
1.2.  Effective Date and Plan Year. The Effective Date of the amended and
restated Plan is January 1, 2005. The Plan will be administered on the basis of
a Plan Year, which is the calendar year.
 
1

--------------------------------------------------------------------------------




ARTICLE II
 
DEFINITIONS
 
2.1.  “Account” means the recordkeeping account maintained by the Committee to
record a Participant’s accrued benefit under the Plan.
 
2.2.  “Accounting Date” means each date that the New York Stock Exchange is open
for business.
 
2.3.  “Base Salary” means the base salary payable to a Participant during a
calendar year.
 
2.4.  “Beneficiary” means any person or entity, or any combination thereof, who
is named by the Participant in a Participation Agreement as his or her
beneficiary to receive benefits under this Plan in the event of the
Participant’s death, or in the absence of any such designation, the
Participant’s estate. A Participant may amend his or her Participation Agreement
to name a new Beneficiary at any time.
 
2.5.  “Board” means the Board of Directors of the Company.
 
2.6.  “Bonus” means any cash compensation, other than Base Salary, relating to
services performed in a calendar year, whether or not paid in such calendar year
or included in the Participant’s Federal Income Tax Form W-2 for such calendar
year, payable to a Participant under any Employer’s bonus or cash incentive
plan.
 
2.7.  “Cause” means that the Participant has engaged in an act of willful
misconduct, gross negligence, fraud or moral turpitude, as determined by the
Board in its sole discretion.
 
2.8.  “Change in Control” means that any of the following have occurred:
 

(i)
a complete dissolution or liquidation of the Company, or similar occurrence;

     

  (ii)  the consummation of a merger, consolidation, acquisition, separation,
reorganization, or similar occurrence, where WMS Industries Inc. is not the
surviving entity;

     

  (iii)  a transfer of substantially all of the assets of the Company or more
than 80% of the outstanding common stock of WMS Industries Inc. in a single
transaction; or

     

  (iv) the individuals who constitute the Board as of the effective date (as
such term is defined in the WMS Industries Inc. 2005 Incentive Plan) or who have
been recommended for election to the Board by two-thirds of the Board consisting
of individuals who are either on the Board as of the effective date (as such
term is defined in the WMS Industries Inc. 2005 Incentive Plan) or such
successors, cease for any reason to constitute at least a majority of such
Board.

 
 
2

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing definition of “Change in Control,” a Change in
Control shall be deemed to have occurred only if the event giving rise to the
Change in Control constitutes a “Change in Control Event ” within the meaning of
proposed or final regulations issued by the Department of the Treasury with
respect to Code Section 409A, or any revenue rulings, notices, or other guidance
(including Internal Revenue Service Notice 2005-1) regarding Code Section 409A
that are published in the Internal Revenue Bulletin.
 
2.9.  “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.
 
2.10.  “Committee” means the Plan Administration Committee.
 
2.11.  “Company” means WMS Industries Inc., a Delaware corporation, and its
successors.
 
2.12.  “Company Matching Credits” means the matching credits credited to a
Participant’s Account pursuant to Section 5.1.
 
2.13.  “Compensation” shall have the meaning set forth in the Qualified Plan.
 
2.14.  “Deferrals” means the portion of an Eligible Employee’s Base Salary
and/or Bonus, if any, that he or she elects to defer under Article IV.
 
2.15.  “Deferral Election” means an election by an Eligible Employee to defer
Bonus Salary and/or Bonus in accordance with the provisions of Article IV.
 
2.16.  “Earnings” means the amount of earnings or losses credited or debited to
each Participant’s Account pursuant to Section 4.4 of the Plan.
 
2.17.  “Effective Date” means January 1, 2005.
 
2.18.  “Eligible Employee” means an Employee who has been selected to
participate in the Plan in accordance with Section 3.1.
 
2.19.  “Employee” means a management or highly compensated employee of an
Employer who is scheduled to receive Compensation of at least $200,000 during a
Plan Year (assuming targeted bonuses are earned).
 
2.20.  “Employer” means the Company and any subsidiary or affiliate of the
Company that, with the consent of the Company, adopts the Plan for the benefit
of its Eligible Employees.
 
3

--------------------------------------------------------------------------------


2.21.  “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations issued thereunder.
 
2.22.  “Key Employee” means an Employee as defined in Code Section 416(i)
(without regard to Section 416(i)(5)). An Employee who meets the requirements to
be a Key Employee at any time during a Plan Year shall be considered a “Key
Employee” hereunder during the twelve-month period beginning on April 1
following such Plan Year.
 
2.23.  “Participant” means an Eligible Employee who has executed a Participation
Agreement.
 
2.24.  “Participation Agreement” means the agreement executed by an Eligible
Employee that includes provisions for the Eligible Employee’s Deferral Election,
the Eligible Employee’s Beneficiary designation, and the Eligible Employee’s
investment designation.
 
2.25.  “Plan Year” means the calendar year.
 
2.26.  “Qualified Plan” means the WMS Industries Inc. 401(k) Retirement Savings
Plan for Non-Union Employees, or its successor.
 


4

--------------------------------------------------------------------------------


 
ARTICLE III  
 
ELIGIBILITY AND PARTICIPATION
 
3.1.  Eligibility. Members of the Company’s Executive Committee are
automatically eligible to participate in the Plan. In addition, before the
beginning of each Plan Year, the Committee may designate other Employees as
eligible to participate in the Plan during such Plan Year. An Eligible
Employee’s eligibility to make a Deferral Election in any given Plan Year does
not guarantee that individual the right to make a Deferral Election in any
subsequent Plan Year.
 
3.2.  Participation and Cessation of Participation. An Eligible Employee for any
Plan Year may make a Deferral Election on a timely basis as described in Section
4.1, and if the Eligible Employee makes such a Deferral Election, he or she
shall become a Participant and shall remain a Participant until he or she has
received a distribution of his or her entire Account. A Participant in the Plan
who separates from service with the Company and all of its subsidiaries and
affiliates for any reason will cease to be eligible to make Deferrals under this
Plan and will become entitled to distributions in accordance with Article VII.
 


5

--------------------------------------------------------------------------------


 
ARTICLE IV  
 
DEFERRAL OF COMPENSATION
 
4.1.  Deferral of Compensation. An Eligible Employee may elect to defer not less
than 2% and not more than 50% of his or her Base Salary for a Plan Year, and not
less than 2% and not more than 100% of his or her Bonus, by filing a Deferral
Election in accordance with Section 4.2. Deductions will be made pursuant to
such Deferral Election during any Plan Year following the first to occur of the
following events: (1) such Eligible Employee’s reaching the Code Section 415
contribution limit under the Qualified Plan or (2) such Eligible Employee’s
Compensation exceeding $200,000 (or such other limit as may be in effect for
such Plan Year under Code Section 401(a)(17)).
 
Each Deferral Election made by an Eligible Employee shall include an election of
the date on which the amount of such deferral (together with Earnings thereon)
will be distributed. Such date shall be no earlier than January 1 of the third
Plan Year following the Plan Year to which the election to defer relates.
 
4.2.  Deferral Elections. A Participant’s Deferral Election shall be in writing
or electronic, and shall be filed with the Committee at such time and in such
manner as the Committee shall provide, subject to the following:
 

(a)   
Subject to paragraph (b) below, a Deferral Election must be made during the
election period established by the Committee which period shall end no later
than the day preceding the first day of the Plan Year in which such Compensation
would otherwise be earned.

 

(b)   
If an individual first becomes an Eligible Employee during a Plan Year, such
individual may make a Deferral Election for such Plan Year within thirty (30)
days of first becoming an Eligible Employee. Such Deferral Election shall become
effective for Base Salary and Bonuses earned after the date such individual
makes such Deferral Election and after the Eligible Employee’s Compensation
taken into account under the Qualified Plan exceeds $200,000 (or such other
limit as may be in effect under Code Section 401(a)(17)).

 

(c)   
Subject to (d) below, all Deferral Elections shall become irrevocable as of the
end of the election period, subject only to the re-deferral provisions of
Section 6.2.

 

(d)   
An individual may elect to make a new distribution election provided that he or
she makes such revised distribution election by December 31, 2006 in accordance
with Code Section 409A. Notwithstanding the previous sentence, an individual may
not modify an election related to a distribution to be received during 2006 or
cause a distribution payable after December 31, 2006 to be received during 2006.

 
4.3.  Account. The Committee shall maintain an Account for each Participant.
Accounts shall be credited with the amount of a Participant’s Deferrals, Company
Matching Credits, and Earnings gains, and shall be debited with Earnings losses
and any distribution made pursuant to Article VI. Deferrals shall be credited to
a Participant’s Account as soon as practicable following the date the Base
Salary and Bonuses would otherwise have been paid to the Participant but for his
or her Deferral Election. Company Matching Credits shall be credited to a
Participant’s Account as of such dates as the Committee shall determine. A
Participant’s Account shall be nonforfeitable at all times (except as otherwise
provided in Section 5.3).
 
6

--------------------------------------------------------------------------------


4.4.  Investment of Account. A Participant may direct the deemed investment of
his or her Account among investment alternatives determined by the Committee
from time to time (collectively, the “Measurement Funds”). Investment elections
may be changed by the Participant (but only among such Measurement Funds) on
such date and in such manner as determined by the Committee in its sole
discretion. A Participant’s Account shall be credited or debited daily based on
the performance of each Measurement Fund selected by the Participant, as though
(i) the Deferrals and Company Matching Credits were invested in the Measurement
Fund(s) as of the date that they are credited to the Participant’s Account; and
(ii) any distributions made to the Participant that decrease the Participant’s
Account balance ceased being invested in the Measurement Fund(s) on the date the
distribution is made. Thereafter, the Measurement Funds that the Participant
elects will be revalued daily based on the value of such funds on that date, and
the percentages in which the Participant is invested in each of the Measurement
Funds. If the Participant has provided no or insufficient investment directions
for any part of his or her Account, that portion of the Account shall be
invested as determined by the Committee.
 
Notwithstanding any other provision of this Plan that may be interpreted to the
contrary, the Measurement Fund(s) are to be used for measurement purposes only,
and the allocation of Participant’s Account to such Measurement Fund(s), and the
calculation of amounts to be credited or debited to a Participant’s Account,
shall not be considered or construed in any manner as an actual investment of
the Participant’s Account in any such Measurement Fund(s).


4.5.  Adjustment of Participants’ Account. As of the close of each Accounting
Date, the Committee shall:
 

  (a)
First, charge to the proper Accounts all payments or distributions made since
the last preceding Accounting Date.

     

  (b)
Next, credit each Participant’s Account with any Deferrals made since the last
preceding Accounting Date;

     

  (c)
Next, credit each Participant’s Account with any Company Matching Credits made
on behalf of the Participant pursuant to Section 5.1 since the last preceding
Accounting Date;

     

  (d) 
Next, adjust each Participant’s Account for applicable Earnings since the last
preceding Accounting Date.

 
4.6.  Additional Limitation on Deferral Elections. Notwithstanding anything in
this Plan to the contrary, the Committee may limit a Participant’s Deferral
Election if, as a result of any election, a Participant’s Compensation would be
insufficient to allow the Participant to make all 401(k) deferrals permitted
under the Qualified Plan or to cover taxes and withholding applicable to the
Participant.
 
7

--------------------------------------------------------------------------------


 
ARTICLE V  
 
COMPANY MATCHING CREDITS
 
5.1.  Company Matching Credits. To the extent a Participant elects to make
Deferrals pursuant to Section 4.1, the Company shall credit a Participant’s
Account with Company Matching Credits in an amount equal to 100% of the first 3%
of Compensation that the Participant elects to defer under the Plan pursuant to
Section 4.1 and 50% of the next 3% of Compensation that the Participant elects
to defer. All Company Matching Credits made under this Section 5.1 shall be
invested in accordance with Section 4.3 and shall be distributed (together with
Earnings thereon) on the same elected distribution date, and in the same form,
as the Participant has elected for Deferrals made during the same Plan Year.
 
5.2.  Accounting for Company Matching Credits. Company Matching Credits made on
behalf of a Participant will be recorded in a separate subaccount maintained in
the Participant’s Account as of the same date that the underlying Deferral is
credited to the Participant’s Account. Such subaccount will be deemed to be
invested in accordance with the Participant’s Participation Agreement and will
be adjusted from time to time in the same manner as described in Section 4.4.
 
5.3.  Vesting of Company Matching Credits. Company Matching Credits attributable
to any Plan Year are nonforfeitable at all times; provided, however, if a
Participant is terminated for Cause, his or her subaccount attributable to
Company Matching Credits shall be forfeitable at the election of the Committee.

 
8

--------------------------------------------------------------------------------


ARTICLE VI
  
TIMING AND FORM OF BENEFIT PAYMENTS
 
6.1.      Timing of Distribution. A Participant’s Account shall be distributed
as soon as administratively practicable after the earliest of:
 

  (a)
The deferred distribution date indicated on the Participant’s Participation
Agreement in accordance with subsection 4.1;

     

  (b) The date that the Participant incurs a separation from service (within the
meaning of Code Section 409A(a)(2)(A)(i)) with the Company and its subsidiaries;

     

  (c)
The date that a Change in Control occurs; and

     

  (d)
The date the Company terminates the Plan, to the extent permitted by Code
Section 409A.

 
6.2.  One-time Redeferral Election. A Participant may make a one-time election
to defer payment on commencement of any portion of a distribution under Section
6.1(a) for a period of not less than five (5) years, provided that such election
must be made at least twelve (12) months in advance of the initially elected
distribution date and may not take effect for at least twelve (12) months after
the date the new election is made.  
 
6.3.  Form of Distribution. Distributions from the Plan will be made in a lump
sum or in a series of periodic annual installments over a period not to exceed
10 years, as elected by the Participant at the time he or she files the
Participation Agreement for that Plan Year.
 
6.4.  Beneficiaries. A Participant may designate his or her primary Beneficiary
or Beneficiaries to receive the amounts as provided herein after his or her
death in accordance with the Beneficiary Designation provisions of the
Participation Agreement. A Participant also may designate his or her contingent
Beneficiary or Beneficiaries to receive amounts as provided herein if all
primary Beneficiaries predecease the Participant or have ceased to exist on the
date of the Participant’s death. Any Beneficiary designation shall apply to the
Participant’s entire Account balance and shall revoke all prior designations. In
the absence of such a Beneficiary designation, the Company shall pay any such
amount to the Participant’s estate.
 
6.5.  Unforeseeable Emergency Withdrawals. Notwithstanding any provision of the
Plan to the contrary, any portion of a Participant’s Account not yet
distributable under subsection 6.1 may be distributed to the Participant upon
his or her request if the Participant incurs an unforeseeable emergency. An
unforeseeable emergency is a severe financial hardship resulting from a sudden
and unexpected illness or accident of the Participant or his or her spouse or
dependent (as defined in Section 152(a) of the Code), loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, as determined by the Committee in its sole discretion. The amounts
distributed pursuant to an unforeseeable emergency may not exceed the amounts
necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which the hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). Withdrawals made pursuant to this
paragraph shall be paid as soon as practicable following approval by the
Committee.
 
6.6.  Distributions to Key Employees. Notwithstanding any provision in the Plan
to the contrary, no distribution shall be made to a Key Employee under Section
6.1 on account of such Key Employee’s separation from service earlier than the
date which is six (6) months after the date of such Key Employee’s separation
from service.
 
6.7.  Prohibition on Acceleration of Distribution. Except as may be permitted
under Code Section 409A(a)(3), no acceleration of any distribution hereunder
shall be permitted.
 
9

--------------------------------------------------------------------------------


ARTICLE VII  
 
ADMINISTRATION
 
7.1.  Committee. The Plan shall be administered by the Committee, which shall be
a committee of one or more persons appointed by the Board from time to time. If
the Board shall fail to appoint the Committee, the Committee shall be the
Compensation Committee of the Board.
 
7.2.  Committee’s Rights, Duties and Powers. The Committee shall have all the
powers necessary and appropriate to discharge its duties under the Plan, which
powers shall be exercised in the sole and absolute discretion of the Committee,
including, but not limited to, the power:
 

  (a)
To construe and interpret the provisions of the Plan and to make factual
determinations thereunder, including the power to determine the rights or
eligibility under the Plan and amounts of benefits (if any) under the Plan, and
to remedy ambiguities, inconsistencies or omissions, and such determinations by
the Committee shall be binding on all parties.

     

  (b)
To adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan and trust agreement, if any.

     

  (c)
To direct the payment of distributions in accordance with the provisions of the
Plan.

     

  (d)
To employ agents, attorneys, accountants, actuaries or other persons (who also
may be employed by the Company) and to delegate to them such powers, rights and
duties as the Committee may consider necessary or advisable to carry out the
administration of the Plan.

     

  (e)
To appoint an investment manager to manage (with power to acquire and dispose
of) the assets of the Company that may be used to satisfy benefit obligations
under the Plan, and to delegate to any such investment manager all of the
powers, authorities and discretions granted to the Committee hereunder or to the
trustee of any under Trust established to pay benefits under the Plan.

 
7.3.  Interested Committee Member. If a member of the Committee is also a
Participant in the Plan, such Committee member may not decide or determine any
matter or question concerning his or her participation in the Plan, unless such
decision or determination could be made by the Committee member under the Plan
if the Committee member were not serving on the Committee.
 
7.4.  Expenses. All costs, charges and expenses reasonably incurred by the
Committee will be paid by the Company. No compensation will be paid to a member
of the Committee as such.
 
10

--------------------------------------------------------------------------------


7.5.  Claims. Claims for benefits under the Plan shall be made in writing to the
Committee or its duly authorized delegate. If the Committee or such delegate
wholly or partially denies a claim for benefits, the Committee or, if
applicable, its delegate shall, within a reasonable period of time, but no later
than ninety (90) days after receipt of the claim, notify the claimant in writing
or electronically of the adverse benefit determination. Notice of an adverse
benefit determination shall be written in a manner calculated to be understood
by the claimant and shall contain:
 

  (a) the specific reason or reasons for the adverse benefit determination,

     

  (b)
a specific reference to the pertinent Plan provisions upon which the adverse
benefit determination is based,

     

  (c)
a description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary, and

     

  (d)
an explanation of the Plan’s review procedure and the time limits applicable to
such procedure including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination.

 
If the Committee or its delegate determines that an extension of time is
necessary for processing the claim, the Committee or its delegate shall notify
the claimant in writing of such extension, the special circumstances requiring
the extension and the date by which the Committee expects to render the benefit
determination. In no event shall the extension exceed a period of ninety (90)
days from the end of the initial ninety (90) day period. If notice of the denial
of a claim is not furnished in accordance with this paragraph (a) within ninety
(90) days after the Committee or its duly authorized delegate receives it (or
within one hundred and eighty (180) days after such receipt if the Committee or
its delegate determines an extension is necessary), the claim shall be deemed
denied and the claimant shall be permitted to proceed to the review stage
described below.


Within sixty (60) days after the claimant receives the written or electronic
notice of an adverse benefit determination, or the date the claim is deemed
denied pursuant to the preceding paragraph, or such later time as shall be
deemed reasonable in the sole discretion of the Committee taking into account
the nature of the benefit subject to the claim and other attendant
circumstances, the claimant may file a written request with the Committee that
it conduct a full and fair review of the adverse benefit determination,
including the holding of a hearing, if deemed necessary by the Committee. In
connection with the claimant’s appeal of the adverse benefit determination, the
claimant may review pertinent documents and may submit issues and comments in
writing. The Committee shall render a decision on the appeal promptly, but not
later than sixty (60) days after the receipt of the claimant’s request for
review, unless special circumstances (such as the need to hold a hearing, if
necessary) require an extension of time for processing, in which case the sixty
(60) day period may be extended to one hundred and twenty (120) days. The
Committee shall notify the claimant in writing of any such extension, the
special circumstances requiring the extension, and the date by which the
Committee expects to render the determination on review. The claimant shall be
notified of the Committee’s decision in writing or electronically. In the case
of an adverse determination, such notice shall:


11

--------------------------------------------------------------------------------


 

  (a) include specific reasons for the adverse determination,

     

  (b) be written in a manner calculated to be understood by the claimant,

     

  (c)
contain specific references to the pertinent Plan provisions upon which the
benefit determination is based,

     

  (d)
contain a statement that the claimant is entitled to receive upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits, and

     

  (e)
contain a statement of the claimant’s right to bring an action under
section 502(a) of ERISA.

 
7.6.  Reports. The Committee shall provide the Participant with a statement
reflecting the amount of the Participant’s Account at least quarterly.
 
7.7.  No Liability. No employee, agent, officer, trustee, member, volunteer or
director of the Company shall, in any event, be liable to any person for any
action taken or omitted to be taken in connection with the interpretation,
construction or administration of this Plan, so long as such action or omission
to act be made in good faith.
 


12

--------------------------------------------------------------------------------


 
ARTICLE VIII  
 
AMENDMENT AND TERMINATION
 
 
The Company, by action of its Board, may amend, alter, modify or terminate this
Plan at any time, provided that no such amendment, alteration, modification or
termination shall reduce the balance in any Participant’s Account in whole or in
part. Upon termination of the Plan, Accounts may, at the discretion of the
Committee, be distributed to Participants if the Committee determines that such
distributions will not violate the provisions of Code Section 409A.


13

--------------------------------------------------------------------------------


 
ARTICLE IX
 
MISCELLANEOUS
 
9.1.  Unfunded Plan. The Plan shall at all times be entirely unfunded and,
except as provided in the following paragraph, no provision of this Plan shall
at any time be made with respect to segregating any assets of the Company or any
other Employer for payment of any benefits hereunder. Participants and
Beneficiaries shall at all times have the status of general unsecured creditors
of the Employers, and neither Participants nor Beneficiaries shall have any
rights in or against any specific assets of the Employers. The Plan constitutes
a mere promise by the Employers to make benefit payments in the future.
 
The Company may establish a reserve of assets to provide funds for the payment
of benefits under the Plan. Such reserve may be through a trust account and such
reserve shall, at all times, be subject to the claims of general creditors of
the Employers and shall otherwise be on such terms and conditions as shall
prevent taxation to Participants and Beneficiaries of any amounts held in the
reserve or credited to an account prior to the time payments are made. No
Participant or Beneficiary shall have any ownership rights in or to any reserve.
 
9.2.  Non-Assignability of Benefits. Neither any Participant nor any Beneficiary
under this Plan shall have any power or right to transfer, assign, anticipate,
hypothecate or otherwise encumber any part or all of the amounts payable
hereunder. Such amounts shall not be subject to seizure by any creditor of a
Participant or any Beneficiary hereunder, by a proceeding at law or in equity,
nor transferable by operation of law in the event of the bankruptcy or
insolvency of any Participant or any Beneficiary hereunder. Any such attempted
assignment or transfer shall be void and shall terminate the Participant’s
participation in this Plan, and the Company then may pay the benefits hereunder
as if the Participant had terminated employment.
 
9.3.  Impact on Other Benefits. Except as otherwise required by the Code or any
other applicable law, this Plan and the benefits provided herein are in addition
to all other benefits which may be provided by the Company to the Participants
from time to time, and shall not reduce, replace or otherwise cause any
reduction, in any manner, with regard to any of such other benefits.
 
9.4.  Notices. Any notice, consent or demand required or permitted to be given
under the provisions of this Plan by the Company or any Participant or
Beneficiary shall be in writing, and shall be signed by the person or entity
giving or making the same. If such notice, consent or demand is mailed, it shall
be sent by United States certified mail, postage prepaid, addressed to the
principal office of the Company, or if to a Participant or Beneficiary to such
individual or entity’s last known address as shown on the records of the
Company. The date of such mailing shall be deemed the date of notice, consent or
demand.
 
9.5.  Tax Withholding. The Company shall have the right to deduct from all
deferrals, credits and payments made under this Plan any federal, state or local
taxes required by law to be withheld with respect to such deferrals, credits and
payments.
 
14

--------------------------------------------------------------------------------


9.6.  Successors and Assigns. The rights, privileges, benefits and obligations
under the Plan are intended to be, and shall be treated as, legal obligations of
and binding upon the Employers and their successors and assigns, including
successors by merger, consolidation, reorganization or otherwise.
 
9.7.  Governing Law. This Plan shall be governed by and construed in accordance
with the internal laws of the State of Illinois, to the extent not preempted by
the laws of the United States.
 
IN WITNESS WHEREOF, the Company has executed and adopted this Plan as of the
Effective Date.

            WMS INDUSTRIES INC.  
   
   
    By:   /s/ Brian R. Gamache   Its:

--------------------------------------------------------------------------------

President and Chief Executive Officer      



 
15

--------------------------------------------------------------------------------

